United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0240
Issued: March 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 23, 2015 appellant, through counsel, filed a timely appeal of a June 1,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury,
causally related to an April 15, 2015 employment incident.
FACTUAL HISTORY
On April 23, 2014 appellant then a 46-year-old nurse practitioner, filed a traumatic injury
claim (Form CA-1), alleging that on April 15, 2014 while quickly walking down the hall at
1

5 U.S.C. § 8101 et seq.

work, she heard a pop in the right outer aspect of her foot which resulted in a break of the right
fifth metatarsal. She did not stop work.
By letter dated May 7, 2014, OWCP advised appellant of the type of evidence needed to
establish her claim, particularly requesting that she submit a physician’s reasoned opinion
addressing the relationship of her claimed condition, and specific employment factors.
Appellant was treated in an emergency room on April 16, 2014 by Dr. Joni L. Vest, a
Board-certified emergency room physician, for a work-related injury to her right foot. Dr. Vest
indicated that appellant had a history of stress fractures in this foot in the past. Appellant
reported a “pop” in her right foot while working. She finished her shift and noted that her foot
was swollen. Dr. Vest noted that appellant’s history was significant for a stress fracture in the
right foot in the past, left knee arthroscopy, partial left knee medial meniscectomy on
October 23, 2012, and a total left knee arthroplasty on December 31, 2012. Right foot
examination showed mild swelling of the lateral aspect of the right midfoot, erythema,
tenderness to the base of the fifth tarsal region, and mild bruising to the plantar midfoot region.
An April 16, 2014 x-ray of the right foot revealed mild osteoarthritis of the interphalangeal
joints, mild osteoarthritis of the first metatarsophalangeal joint, recent transverse fracture of the
proximal metaphysis of the fifth metatarsal, nonspecific benign-appearing periostitis of the
second third and fourth metatarsals, healing stress fractures of the second third and fourth
metatarsals, and the hind foot osteoarthritis and calcaneal spurring. Dr. Vest diagnosed acute
right fifth metatarsal fracture.
In an employing establishment treatment note, Dr. Karen J. Barnes, a Board-certified
family practitioner, noted treating appellant on April 18, 2014 for a right foot injury. Appellant
reported that she heard a pop and broke a bone in her right foot on April 15, 2014 while walking
down the hall with her medicine cart. She continued to work until 8:00 p.m. When appellant
returned home her foot was bruised and painful. She sought treatment at an emergency room
and was diagnosed with a broken fifth metatarsal in the right foot. Appellant denied any trauma
to the foot on the date of injury or even prior to this date and stated “I was just walking down the
hall when I heard a pop.” Dr. Barnes opined that the injury did not appear to have been caused
by a work-related factor.
Appellant was treated by Dr. Vincent Sammarco, a Board-certified orthopedist, on
April 29, 2014, for a right fifth metatarsal fracture. She reported administering medications at
work when she stepped on her foot and heard a pop. Appellant noted having significant
difficulty bearing weight on the right foot. Dr. Sammarco noted findings on examination of an
antalgic gait with diminished stance time on the affected leg, the right foot examination revealed
marked pain and discomfort on palpation of the base of the fifth metatarsal laterally, swelling,
but no ecchymosis, mild pes planus, and good strength. X-rays of the right foot revealed a
fracture of the fifth metatarsal at the metaphyseal diaphyseal junction. Dr. Sammarco diagnosed
right fifth metatarsal fracture at the metaphyseal diaphyseal junction (Jones fracture) and opined
that this injury resulted from a twisting injury at work. In a June 24, 2014 report, he treated
appellant for severe right foot pain. Appellant had severe pain and discomfort with palpation of
the base of the fifth metatarsal. Dr. Sammarco noted x-rays of the right foot revealed increased
radiolucency at the Jones fracture site and periosteal reaction with transverse radiolucency
developing. He diagnosed fracture of the metatarsal. In Dr. Sammarco’s report of ability to

2

work, he noted that appellant was off work. In a July 16, 2014 report, he treated her for
worsening right foot pain. Appellant reported that her right foot was not weight bearing and she
had severe antalgic gait. Dr. Sammarco noted that physical examination revealed marked point
tenderness at the fracture site and significant swelling laterally. He further noted that x-rays of
the right foot revealed a frank nonunion of the fifth metatarsal fracture, widening of the fracture,
gap and no appreciable bone bridging. Dr. Sammarco recommended surgery.
By decision dated July 29, 2014, OWCP denied appellant’s claim for a traumatic injury
on the grounds that she failed to establish that the events occurred as alleged.
Appellant requested an oral hearing which was held before an OWCP hearing
representative on March 16, 2015. Following the hearing, she submitted records of her previous
right foot treatment. In an October 18, 2013 report, Dr. Mathew J. Connelly, a podiatrist, treated
appellant for pain and right foot swelling. Appellant reported no trauma. Findings on physical
examination revealed edema surrounding the forefoot, pain on palpation of the second and fourth
metatarsals, and altered gait. Dr. Connelly diagnosed stress fractures at second and fourth
metatarsals of the right foot with an unknown etiology. He recommended immobilization of the
right foot. Dr. Connelly noted x-rays of the right foot revealed a definite cortical thickening
along the medial aspect of the second metatarsal and cortical thickening and obliteration of the
central area of the bone on the fourth metatarsal. On October 30, 2013 he diagnosed stress
fractures of the fourth and fifth metatarsals and recommended immobilization.
On
November 20, 2013 Dr. Connelly treated appellant status postsurgery for stress fractures of the
fourth and fifth metatarsals. He noted no evidence of neurovascular or dermatologic damage on
the right foot. Palpation of the metatarsals was pain-free, and weight bearing was very mildly
antalgic with decreased range of motion of the ankle. Dr. Connelly diagnosed improving stress
fractures, fourth and fifth metatarsals, right foot. He noted that appellant could not return to full
weight bearing at work. On December 6, 2013 Dr. Connelly noted continuing treatment of the
stress fractures of the fourth and fifth metatarsals. He reported that examination was normal and
appellant was out of her boot and showed no evidence of dysfunction, edema, or pain.
Dr. Connelly diagnosed resolved right fourth and fifth metatarsal stress fractures and returned
appellant to weight bearing work without restrictions. Appellant also resubmitted various
medical records.
On August 12, 2014 Dr. Sammarco noted that appellant continued to have intractable
foot pain. Examination revealed marked tenderness to palpation of the lateral column of the foot
and in particular the fifth metatarsal. Right foot x-rays revealed a nonunion of the fifth
metatarsal fracture. Dr. Sammarco diagnosed intractable pain and discomfort from a fifth
metatarsal nonunion and recommended surgery. On August 26, September 23, October 28, and
November 25, 2014, he saw appellant in follow up after bone grafting and plating of a fifth
metatarsal nonunion. Dr. Sammarco noted that she was clinically doing well with mild pain and
an intact neurological examination. In a January 27, 2015 report, he treated appellant for status
right fifth metatarsal fracture repair. Dr. Sammarco noted that she was weight bearing using the
walker. Examination of the right foot revealed no tenderness to palpation of the fracture site and
a well-healed surgical wound. X-rays of the right foot revealed compressive healing of the fifth
metatarsal fracture with good bony remodeling. Dr. Sammarco diagnosed fracture of the
metatarsal. An magnetic resonance imaging scan of the right foot dated October 24, 2013

3

revealed stress abnormalities about the fourth and fifth greater than third metatarsal bones and
grade 1 tenosynovitis of the peroneal longus.
In a decision dated June 1, 2015, an OWCP hearing representative affirmed the July 29,
2014 decision, as modified. The hearing representative found that the April 15, 2014 work
incident occurred as alleged, but appellant failed to establish that the diagnosed foot condition
was causally related to the incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.3
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4
ANALYSIS
It is not disputed that on April 15, 2014 appellant was performing her practitioner nurse
duties which required walking. It is also not disputed that she was diagnosed with acute right
fifth metatarsal fracture and frank nonunion of the fracture. However, appellant has not
submitted sufficient medical evidence to establish that her diagnosed conditions were caused or
aggravated by the April 15, 2014 work incident.
Appellant submitted an April 29, 2014 report from Dr. Sammarco who treated her for a
right fifth metatarsal fracture. She reported walking while she was administering medications at
work when she stepped on her foot and heard a pop. Dr. Sammarco noted radiologic
2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

examination of the right foot revealed a fracture of the fifth metatarsal at the metaphyseal
diaphyseal junction. He diagnosed right fifth metatarsal fracture at the metaphyseal diaphyseal
junction (Jones fracture) and opined that this injury was the result of a twisting injury at work.
The Board finds that, although Dr. Sammarco supported causal relationship, he did not provide
medical rationale explaining the basis of his conclusory opinion regarding the causal relationship
between appellant’s right foot condition and the factors of her federal employment.5 For
instance Dr. Sammarco did not explain how walking on her right foot would cause a fracture of
the fifth metatarsal and why this injury would not be caused by nonwork-related factors such as
her prior right foot condition from 2013. This evidence was insufficient to show that appellant
sustained a work-related injury in the performance of duty. Other reports from Dr. Sammarco
are also insufficient to establish the claim as the physician did not provide a history of injury6 or
specifically address whether her employment activities had caused or aggravated a diagnosed
medical condition.7
Appellant submitted emergency room notes from Dr. Vest dated April 16, 2014 who
treated appellant for a right foot injury. She reported a history of stress fractures and stated that
she heard a “pop” in the right foot while working which became swollen and painful. Dr. Vest
noted appellant’s history was significant for a stress fracture in the right foot. However, she
appears merely to be repeating the history of injury as reported by appellant without providing
her own opinion regarding whether appellant’s condition was work related. To the extent that
Dr. Vest is providing her own opinion, she failed to provide a rationalized opinion regarding the
causal relationship between appellant’s transverse fracture of the fifth metatarsal of the foot and
the factors of employment believed to have caused or contributed to such condition. Therefore,
this report is insufficient to meet appellant’s burden of proof.
Appellant submitted an April 18, 2014 report from Dr. Barnes who treated her for a right
foot injury. She reported walking down the hall with her medicine cart on April 15, 2014 when
she heard a pop in her right foot. Appellant was treated in the emergency room and was
diagnosed with a broken fifth metatarsal in the right foot. She denied any trauma to the foot on
the date of injury or prior to this date. This report does not support that appellant’s right foot
condition was causally related to her employment as Dr. Barnes opined that the injury did not
appear to have been caused by a work-related factor. Therefore, this report is insufficient to
meet appellant’s burden of proof.

5

See T.M., Docket No. 08-975 (issued February 6, 2009) (where the Board found that a medical report is of
limited probative value on the issue of causal relationship if it contains a conclusion regarding causal relationship
which is unsupported by medical rationale).
6

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
7

A.D., 58 ECAB 149 Docket No. 06-1183 (issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

5

The remainder of the medical evidence is of limited probative value as it fails to provide
an opinion on the causal relationship between appellant’s diagnosed conditions and the April 15,
2014 work incident. For this reason, this evidence is not sufficient to meet her burden of proof.8
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated, or aggravated by her employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.9 Appellant failed to submit such evidence, and OWCP
therefore properly denied her claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a traumatic
injury causally related to an April 15, 2015 employment incident.

8

See id.

9

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 9, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

